Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1, 3-9, and 11-14 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system for generating an industrial control program, comprising: a programming unit to generate source code for the industrial control program in response to an instruction received from the client device; and a compiler unit to compile the source code to generate a compiled industrial control program, the compiled industrial control program being machine code pertaining to the first industrial controller unit and configured to be an active industrial control program on the first industrial controller unit at set forth in the specification and independent claims 1, 7, 9, and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”


Additional References
The examiner as of general interest cites the following references.
a. 	Stallard, U.S. Patent Application Publication No. 2012/0323994 A1. 
b. 	Plache et al, U.S. Patent Application Publication No. 2010/0082814 A1. 
c. 	Mckelvey et al, U.S. Patent No. 9,766,611 B2. 
d. 	Plache et al, U.S. Patent No. 9,086,696 B2. 
e. 	Batke et al, U.S. Patent No. 8,886,746 B2. 
f. 	Zink et al, U.S. Patent No. 8,086,670 B1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is
(571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00
AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha, can be reached at (571) 272-5863.


/BHARAT BAROT/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        

May 18, 2021